
	
		II
		Calendar No. 479
		112th CONGRESS
		2d Session
		S. 3410
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2012
			Mr. Pryor (for himself
			 and Ms. Ayotte) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		
			July 31, 2012
			Reported by Mr.
			 Rockefeller, without amendment
		
		A BILL
		To extend the Undertaking Spam, Spyware, And Fraud
		  Enforcement With Enforcers beyond Borders Act of 2006, and for other
		  purposes.
	
	
		1.Extension of the U.S. SAFE
			 WEB ACT of 2006Section 13 of
			 the U.S. SAFE WEB Act of 2006 (Public Law 109–455; 15 U.S.C. 44 note) is
			 amended to read as follows:
			
				13.SunsetEffective September 30, 2020, this Act, and
				the amendments made by this Act, are repealed, and any provision of law amended
				by this Act shall be amended to read as if this Act had not been enacted into
				law.
				.
		
	
		July 31, 2012
		Reported without amendment
	
